Little, J.
Saul & Company instituted an action of trover with bail against Berger, in a justice’s court in Fulton county, to recover certain articles of personal property. A verdict and judgment were rendered for the defendant, and the plaintiff appealed to the superior court. On the trial of the case in the latter.court a verdict was rendered for the plaintiff, and judgment followed. At the same term the defendant moved in arrest of the judgment so rendered, on the ground that, as the justice’s court had no jurisdiction over an action of bail-trover, the superior court acquired no jurisdiction by appeal. The judge of the superior court overruled the motion in arrest, and ruled that a justice’s court had jurisdiction in a case of bailtrover, and second, because of the time and manner of making the point. To this judgment the defendant in the court below excepted. That a justice’s court has no jurisdiction in an action of trover has been settled by the decisions of this court, in the cases of Dorsey v. Miller, 105 Ga. 88, 90, and Blocker v. Boswell, ante, 230. Having.no jurisdiction, an appeal to the superior court gave .to the latter no larger jurisdiction than was possessed by the justice’s court, which was none at all. Hufbauer v. Jackson, 91 Ga. 301; Greer v. Burnam, 69 Ga. 734; Stansell v. Massey, 92 Ga. 436. By section 5363 of the Civil *241Code it is provided that a motion in arrest of judgment must he made during the term at which such judgment was obtained. See also Hartridge v. Wesson, 4 Ga. 101. So that the motion to arrest was in time; and as the justice’s court had no original and the superior court no appellate jurisdiction over the subject-matter of the suit, the judgment rendered in the superior court should have been arrested.

Judgment reversed.


A ll the Justices concurring.